Exhibit 10.81

November 12, 2008

Tony Gaughan

Dear Tony:

This Separation Agreement (the “Agreement”) sets forth the terms of your
separation from employment with Rackable Systems, Inc. (the “Company”).

1. EMPLOYMENT STATUS AND FINAL PAYMENTS.

(a) Separation Date. Your last day of work with the Company and your employment
termination date will be November 12, 2008 (the “Separation Date”). As of the
Separation Date, your salary will cease, and any entitlement you have or might
have under any Company-provided benefit plan, program, contract or practice
(each a “Benefit Program”) will terminate, except (i) as required by the terms
of an applicable Benefit Program or any applicable federal or state law, or
(ii) as otherwise described below.

(b) Accrued Salary and PTO. On the Separation Date, the Company will pay you all
accrued salary, and all accrued and unused paid time off (PTO) earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law.

(c) Expense Reimbursements. You shall submit expense reports to the Company
seeking reimbursement for any business expenses incurred through the Separation
Date by November 12, 2008. The Company will reimburse you for these business
expenses, pursuant to its standard policies and practices, within fifteen
(15) business days after the submission of your expense report.

2. SEVERANCE BENEFITS. The Company shall provide the following sole severance
benefits (the “Severance Benefits”), if you timely sign, date and return this
fully executed Agreement to the Company, and allow the releases contained herein
to become effective (as defined in Section 13:

(a) Base Salary. The Company shall provide as severance, the equivalent of nine
months of your base salary, subject to standard payroll deductions and
withholdings (“Severance”). The Severance Payments will be paid on the Company’s
regular payroll cycle beginning on the first regularly-scheduled payroll date
after the Effective Date of this Agreement as defined in paragraph 13 below,
provided you have fulfilled your obligation to return Company property under
Paragraph 5 of this Agreement. The Company’s obligation to continue Severance
payments ceases immediately if you become employed through a new employer at any
time within nine (9) months after the Separation Date. You must promptly notify
the Company if you become employed through a new employer.

(b) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense after the Separation Date.
Later, you may be able to convert to an individual policy through the provider
of the Company’s health insurance, if you wish. You will be provided



--------------------------------------------------------------------------------

with a separate notice describing your rights and obligations under the
applicable state and/or federal insurance laws on or after the Separation Date.
Although the Company is not otherwise obligated to do so, if you timely elect to
continue group health coverage after the Separation Date pursuant to COBRA, the
Company will reimburse your COBRA premium payments sufficient to continue your
group health coverage at its current level (including dependant coverage, if
applicable) for a maximum of nine (9) months following the Separation Date;
provided, however, that the Company’s obligation to reimburse your monthly
premium payments ceases immediately if you become eligible for group health
insurance coverage through a new employer at any time within nine (9) months
after the Separation Date. You must promptly notify the Company if you become
eligible for group health insurance coverage through a new employer.

(b) Classification of Employment Termination. For purposes of eligibility for
California Unemployment Insurance Benefits only, the Company will consider the
termination of your employment to be involuntary, resulting from the Company’s
decision to eliminate your employment position. The Company will not contest
your right to seek California Unemployment Insurance Benefits.

3. EQUITY. Under the terms of your stock option agreement and the applicable
plan documents, vesting of your stock options and restricted stock awards/units
ceased as of November 12, 2008. Your right to exercise any vested options or
shares, and all other rights and obligations with respect to your stock
options(s) and restricted stock awards, will be as set forth in your stock
option agreement, grant notice, restricted stock purchase agreement, and
applicable plan documents.

4. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance (including any severance pursuant to your
Employment Agreement, Employment Agreement Restatement & Amendment #1 or
Rackable Systems, Inc. Executive Change in Control Severance Benefit Plan (the
“Severance Plan”)), or any other benefits before or after the Separation Date,
with the exception of any vested right you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account) or any vested
options.

5. RETURN OF COMPANY PROPERTY. By November 12, 2008, You agree to return to the
Company all Company documents (and all copies thereof) and other Company
property which you have in your possession or control, including, but not
limited to, Company files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, customer lists,
prospect information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information.
If you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, by November 12, 2008, you shall
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as requested to verify that the necessary copying and/or deletion is
done. Your timely compliance with this paragraph is a condition precedent to
your receipt of the Severance Benefits provided under this Agreement.



--------------------------------------------------------------------------------

6. PROPRIETARY INFORMATION OBLIGATIONS. You agree to refrain from any use or
disclosure of the Company’s confidential or proprietary information or materials
(including, but not limited to, sales and marketing information, customer
information, product and manufacturing information, financial information,
personnel and compensation information, and operational and training
information). Additionally, you reaffirm your obligation to comply with the
Employee Proprietary Information and Inventions Agreement (the “PIIA”) you
previously signed (attached hereto as Exhibit A).

8. NONDISPARAGEMENT. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, and the Company (through its
officers and directors) agrees not to disparage you, in any manner likely to be
harmful to his/its business, business reputation, or personal reputation;
provided that you and Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.

9. COOPERATION AND ASSISTANCE. You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims. However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law. Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.

10. NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11. CONFIDENTIALITY. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the existence or terms of this Agreement to any current or former
Company employee, contractor or consultant.

12. RELEASE OF CLAIMS.

(a) General Release. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that you sign this
Agreement (collectively, the “Released Claims”).



--------------------------------------------------------------------------------

(b) Scope of Release. The Released Claims include, but are not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that you hereby
waive your right to any monetary benefits in connection with any such claim,
charge or proceeding. You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.

13. ADEA WAIVER. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) your waiver and release do not apply to any rights or claims
that may arise after the date you sign this Agreement; (b) you should consult
with an attorney prior to signing this Agreement (although you may voluntarily
decide not to do so); (c) you have twenty-one (21) days to consider this
Agreement (although you may choose voluntarily to sign this Agreement sooner);
(d) you have seven (7) days following the date you sign this Agreement to revoke
this Agreement (in a written revocation sent to and received by the Company’s
Human Resource Director); and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after you sign this Agreement (the “Effective Date”).

14. SECTION 1542 WAIVER. In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”



--------------------------------------------------------------------------------

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

15. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

16. DISPUTE RESOLUTION. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules. The parties each acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute,
claim or demand through a trial by jury or judge or by administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based. The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures. Nothing in this Agreement is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.

17. MISCELLANEOUS. This Agreement, including Exhibit A (the PIIA), constitutes
the complete, final and exclusive embodiment of the entire Agreement between you
and the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including without limitation any promises or
representations regarding severance benefits contained in the Severance Plan or
any compensation or benefits contained in the Retention Agreement. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflict of laws principles.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
Company’s Vice President of Human Resources. You have twenty-one (21) calendar
days to decide whether you would like to accept this Agreement, and the
Company’s offer contained herein will automatically expire if you do not sign it
within this timeframe and return the fully signed Agreement promptly thereafter.

We wish you the best in your future endeavors.

Sincerely,

 

RACKABLE SYSTEMS, INC. By:   /s/    MARK J. BARRENECHEA               Mark
Barrenechea, President & CEO

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/    TONY GAUGHAN         Tony Gaughan November 14, 2008 Date



--------------------------------------------------------------------------------

EXHIBIT A – PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

TERMINATION CERTIFICATE CONCERNING

PROPRIETARY INFORMATION AND INVENTIONS

This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.

 

Date:   November 10, 2008

 

/s/ Tony Gaughan Signature Tony Gaughan Printed Name